464 F.2d 1395
Complaint of UNTERWESER REEDEREI, GMBH.ZAPATA OFF-SHORE COMPANY, Plaintiff-Appellee,v.M/S BREMEN and Unterweser Reederei, GMBH, Defendants-Appellants.
No. 27497.
United States Court of Appeals,
Fifth Circuit.
Aug. 15, 1972.

Appeal from the United States District Court for the Middle District of Florida, 296 F.Supp. 733.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL,* THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
In accordance with the opinion and judgment of the Supreme Court of the United States in this cause, 407 U.S. 1, 92 S.Ct. 1907, 32 L.Ed.2d 513 (1972) vacating with costs the judgment of this court, 446 F.2d 907 (5th Cir. 1971), see also 428 F.2d 888 (5th Cir. 1970), and remanding the cause to this court, it is hereby ordered and adjudged that this cause be, and the same is hereby remanded to the United States District Court for the Middle District of Florida for further proceedings and the payment by Zapata Off-Shore Company to M/S Bremen and Unterweser Reederei, GMBH, of costs herein expended in conformity with the opinion and judgment of the Supreme Court.



*
 Judge Bell did not participate in the consideration or decision of this case